Case 1:19-cr-00724-JGK Document 96 Filed 05/20/21 Page 1of1

Law Firm of

Susan K Marcus LLC
29 Broadway, Suite 1412, New York, NY 10006
T: 212-792-5131] © F: 888-291-2078 « E: susan@dskmarcuslaw.com

 

May 20, 2021
VIA ECF

Sie tO QD GRYRLOAS
Honorable John G. Koeltl AO Gute r a

United States District Judge Juvb 18, eOY f AF IOS AP,
Southern District of New York

500 Pearl Street Pie DEPE YO RAKE CHOLES GE
New York, NY 10007 Alipwkh Av wove A OAS
Re: US v. Gilmore, 19-CR-724, 87144-054 To Review Oi SlOvenr¥

Sb OLGErED

as |)
I write to request a two-week adjournment of the status conference. I require additional time to vs OY

review discovery and meet with Mr. Gilmore at the MCC. AUSA Jun Xiang consents to this adjournment
request.!

Dear Judge Koeltl:

  
 

Also, the Court ordered the MCC to provide Mr. Gilmore with one-hour per day to review his
discovery [Doc 59]. Mr. Gilmore has been denied access to his discovery for over six weeks. I wrote to
the attorneys at the Bureau of Prisons on April 25, 2021, attaching the Court’s prior Order, and have not
received a response (I have written to them again today). I ask that the Court issue another Order to the
Bureau of Prisons, that Mr. Gilmore be allowed one hour per day to review his discovery.

Thank you for your consideration of this request.

Sincerely,

fe KAM ow

Susan K. Marcus, Esq.
Attorney for Mr. Jimmie Gilmore

 

1 (J am unavailable June 7 and the morning of June 8, and have a sentencing in the Eastern District of
New York on June II at [lam, but am otherwise available the week of June 7 or 14", or as soon
thereafter, at the Court’s convenience),

 
